Citation Nr: 1600262	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  10-32 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION


The appellant is a Veteran who served on active duty from June 1979 to June 1999.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims in July 2015, granting a joint motion for remand and vacating a December 2014 Board decision and remanding the case for additional development.  The issue initially arose from rating decision by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  


REMAND

In a July 2015 Order, the Court granted a Joint Motion for Remand which found that another VA examination must be provided for an opinion in which the examiner opines, or provides an explanation of why no opinion can be rendered, as to whether the Veteran's asserted in-service symptoms of snoring, stopping breathing while sleeping, and fatigue were the onset of later-diagnosed sleep apnea.  It was also noted that the examiner should be instructed that the examiner may not reject the lay statements of record merely because they are not corroborated by objective medical evidence.  The joint motion for remand stated that the Board should consider the effect of its March 2014 remand, which was based upon the Appellant's lay statements, upon any subsequent competency or credibility findings.  It was further noted that concerns about credibility should be addressed by the adjudicator and not the examiner.  Therefore, additional development is required prior to appellate review.

Upon review of the entire record, the Board finds that the March 2014 remand included no specific determinations as to the competency or credibility of the lay statements of record at that time.  It was noted that the Veteran's testimony and lay statements established the possibility that an event, injury, or disease was present in service and that statements from the Veteran and his spouse as to continuing symptomatology of sleep apnea since service showed evidence, to some unidentified degree, of a relationship to service.  

The Board also now finds that the lay evidence presently of record is competent and credible to the extent the evidence shows the Veteran experienced loud snoring and disrupted breathing events during service.  That claim is supported by statements from fellow servicemen that are not inconsistent with the other evidence of record.  Additionally, while the Veteran, his spouse, J.S.K., and M.L. are competent to address symptoms such as loud snoring and disrupted breathing events, they are not competent to associate those symptoms with a diagnosis of sleep apnea because the evidence does not show that they have medical training.  

The Board finds, that the statements from the Veteran and spouse as to his having experienced morning sleepiness or chronic fatigue throughout his active service are inconsistent with the Veteran's statements in January 1994, September 1994, and January 1998 denying chronic or persistent fatigue.  The Board further notes that service medical records dated in January 1994 and September 1994 show the Veteran denied having chronic fatigue and that in January 1998, he denied having persistent fatigue.  In a January 1999 report of medical history prior to retirement, he denied having ever had any trouble sleeping.  No breathing or fatigue symptoms were identified on VA general medical examination in May 2000.  The earliest dated document of record noting primary snoring as a medical problem was provided in August 2006, more than seven years after service.  As the issue on appeal must be remanded and the Veteran may provide additional evidence in support of the claim, appropriate VA consideration of any evidence addressing competency and credibility of that evidence and previous determinations as to these matters is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent VA medical records not yet associated with the record, and associate them with the record.  

2.  Schedule the Veteran for a VA examination with a medical specialist with appropriate expertise to provide the requested opinion.  The examiner should provide an opinion whether it is at least as likely as not (50 percent probability or greater) the Veteran's asserted in-service symptoms of snoring, stopping breathing while sleeping, and fatigue were the onset of later-diagnosed sleep apnea.  If the examiner cannot provide an opinion, the examiner must provide a detailed explanation of why no opinion can be provided.  The examiner must be notified of any specific competency and credibility determinations and instructed that the examiner may not reject lay statements of record merely because they are not corroborated by objective medical evidence.  All necessary tests and studies should be conducted.  The rationale for the opinion should be provided.

3.  Then, readjudicate the claim with appropriate consideration of any evidence addressing competency and credibility of the evidence and previous determinations as to these matters.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

